Title: From Alexander Hamilton to James McHenry, 23 March 1799
From: Hamilton, Alexander
To: McHenry, James



New York March 23, 1799
Sir

Your letter of the 21st instant came to hand by the post of to day.
There are some points in it respecting the recruiting service which demand immediate attention.
“1. The Stations of the recruiting rendezvouses or the stations in each state where it will be proper to provide rations and send the Cloathing.”
My letter of the 19th designated these stations in the five States, in which it is proposed immediately to commence the recruiting service. The particular Town indicated as the rendezvous of each subdistrict is intended for the station in that subdistrict. But the Cloathing for a Regiment will best be sent together to one point, where it can be received by the Quarter M⟨aster⟩ of the Regiment and thence forwarded by him to the several subdistricts. This course is very material to order.
“2. The Quantity of Cloathing to be sent to each rendezvous.” The same letter is accompanied by a return for the purpose, contemplating the abovementioned Agency of the Regimental Quarter Master for the distribution among the several rendezvouses.
“3. The officers for Regimental Pay Masters.” I shall immediately write to the respective commandants of Regiments to cause nominations to be made in the mode practiced during the Revolution War, which is likely to be the most satisfactory; observing to them however, that these nominations will only be considered as recommendations. I shall at the same time desire them to designate also by way of recommendation Quarter Masters & Adjutants.
4. The numbers of the Regiments.
In settling these, which I extend to the whole sixteen, I have been governed by geographical idea—according to the order which was adopted last war, when the army faced the sea board. I thought this rule as good as any other, an⟨d⟩ lit⟨tle⟩ liable to criticism.
The result is that the two Regiments to be raised in Georgia, the Carolinas, Tenessee & Kentucke will be numbered 5 & 6. And it is now proposed that the following Regiments be thus numbered, having reference to the arrangement proposed by the General officers and exhibited in schedule A transmitted with your letter. (viz)
That of which William Bently is Lt Col commandant to be No. 7 That of which Thomas Parker is Lt. Co. Commandant No. 8 That of which Josias C. Hall is Lieutenant Col Commandant No. 9 That which Thomas L Moore is Lt. Col Commandant No 10—That of which Aaron Ogden is Lt Col Commandt No. 11 That of which William S Smith is Lt Col Commandant No. 12 That of which Timothy Taylor (Connecticut) is Lt Col Commandant No. 13 That of which N Rice is Lt Col Comt. No. 14—That of which Richard Hunnewell is Lt Col Commandant No. 15 That which is to comprehend the Companies to be raised in N Hampshire Vermont & Rhode Island No. 16. If this arrangement is adopted by you, it is desireable that I should be speedily enabled to apprise the respective Commandants of it.
You have not rightly apprehended the suggestion of an indiscriminate inlistment for the army at large. It was intended that in fact & practice the troops inlisted by the Officers of each Corps should constitute that Corps; which avoids all the objections you mention: But that the legal tenor of the engagement, as expressed in the oath or otherwise, should be to serve in the Infantry or in the Artillery or in the Cavalry of the UStates; thereby to leave no question that the men may be transfered from one Regiment to another, that fragments of different regiments may be incorporated into one—&c. &c.; which in the course of service are frequently necessary, and of the right to do which, there may be doubt if the inlistment is more specific in its terms.
I think it adviseable that the Adjutant General should be called into service. The duties to be fulfilled by him cannot be executed by the Commanding General without too much complication and of course delay and disorder. And in an army commanded by the Inspector General it is doubtful whether his place can be supplied by a Deputy Inspector General. But at any rate it is best for him to begin to exercise himself in the duties of his station. The additional expence would be compensated by the additional advantage.
With great respect   I have the honor to be Sir   Your Obed Ser

The Secretary of War

